Exhibit 10.34

 

Trimeris, Inc.

Description of Compensation Arrangement for Andrew Graham

 

Following is a description of the compensation arrangement for Andrew Graham,
our Principal Accounting Officer and Secretary. Under the terms of his
employment, Mr. Graham will earn a base salary of $135,000 during the 2005
fiscal year. In addition, Mr. Graham may be awarded cash bonuses upon the
achievement of certain performance objectives to be determined by the
compensation and governance committee. Mr. Graham is entitled to all benefits
made generally available to Trimeris employees, including participation in the
Company’s stock incentive plan.